USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 97-1541                                          WILLIAM H. MOORE,                                Plaintiff, Appellant,                                         v.                            COUNTY OF WORCESTER, ET AL.,                               Defendants, Appellees.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                  [Hon. Edward F. Harrington, U.S. District Judge]                                ____________________                                       Before                               Torruella, Chief Judge,                          Boudin and Stahl, Circuit Judges.                                ____________________            William H. Moore on brief pro se.            Edward P. Ryan, Jr.                               and                                    O'Connor & Ryan, P.C.                                                         on brief for appellee       Worcester County.            Scott Harshbarger                            , Attorney General, and                                                     Ellyn H. Lazar                                                                  , Assistant       Attorney General, on brief for appellees District Attorney John Conte       and Assistant District Attorney Joseph Lostracco.                                ____________________                                 September 29, 1997                                ____________________                      Per Curiam. The filled-in form plaintiff contends            he returned to the court does not appear in the district court            record. Consequently, the district court did not err or abuse            its discretion in assessing a filing fee or denying plaintiff's            motion to vacate.                       The case was properly dismissed under 28 U.S.C. S            1915(e)(2)(B).                       Affirmed.                                         -2-